Whether the trial court did or did not err in overruling the respondent's demurrer to the original bill for abandonment is of no moment, for the reason that the bill was subsequently amended charging adultery also, and the trial court expressly granted relief upon this latter ground; so, if there was error in the ruling upon the pleading as to the abandonment feature of the bill, it was error without injury.
A discussion or recital of the evidence in this case can serve no good purpose. It is sufficient to say that the same has been carefully considered, and we think that the weight of same supported the conclusion of the trial court and the decree must be affirmed upon the original bill.
The trial court erred in holding that the respondent's cross-bill was not included in the note of submission, even if it was necessary to so note the pleading, which we do not decide. The answer was made a cross-bill, they were one and the same instrument, and the submission upon the answer necessarily included the cross-bill. S.  N. R. R. Co. v. Mauter, 202 Ala. 326,80 So. 408. *Page 467 
Under section 3803 of the Code of 1907, the wife is entitled to alimony pending suit as a matter of right. Edwards v. Edwards, 80 Ala. 97; Jeter v. Jeter, 36 Ala. 391; Rast v. Rast,113 Ala. 319, 21 So. 34.
It also seems that under section 3804 the wife is entitled to permanent alimony upon the granting of a divorce, whether in her favor or in favor of the husband, as matter of right, unless she has a separate estate sufficient for her support and maintenance. While section 3805 is directory as to the nature and amount of allowance when the decree is in favor of the wife, and section 3806 is applicable as to the allowance to be made when the decree is in favor of the husband for the misconduct of the wife, and while the court is given considerable discretion as to the amount allowed, to be based upon the ability of the husband and the misconduct of the wife, she cannot be deprived entirely of alimony unless she has an estate, as provided by section 3804. See the case of Lovett v. Lovett, 11 Ala. 763, for an interpretation and discussion of the progenitor of the present statute.
It is true the statute, in dealing with alimony, temporary and permanent, requires that the allowance must be from the estate of the husband, and, if the husband has no estate, there is nothing upon which to predicate alimony, for, as was said in the case of Murray v. Murray, 84 Ala. 363, 4 So. 239:
"We hold we cannot compel him to labor and earn an income, although some authorities assert that doctrine."
Yet we have also held that in arriving at the proper amount of alimony the court should take into consideration the age, vigor, and other earning capacity of the man. Ex parte Whitehead, 179 Ala. 652, 60 So. 924; Johnson v. Johnson,195 Ala. 641, 71 So. 415. The complainant's evidence showed that the respondent was an able-bodied man, a good farmer, and that he made good crops, and that he built a house on the tract of land, though the legal title was in his father; while the respondent seeks to overcome this proof by testifying that since the separation he works for his father merely for his upkeep and support, and which is rather unreasonable. The trial court should at least order a reference to ascertain the amount of alimony, temporary and permanent, and, if need be, the register can take further testimony on the subject.
The decree of the circuit court granting complainant relief under the original bill is affirmed, but is reversed for not granting respondent relief upon her cross-bill, and the cause is remanded.
SAYRE, GARDNER, and BROWN, JJ., concur.